Citation Nr: 1121894	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-13 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2005 and August 2005 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan reopened the claim for service connection for hepatitis C and then denied the underlying claim of service connection.  During the course of the appeal, the Veteran moved to Texas, and jurisdiction of the claim was transferred to the Houston, Texas RO.

The Board notes that the Veteran requested and was scheduled for a Travel Board hearing before a Veterans Law Judge, but the Veteran did not appear for the hearing.  However, the Board observes that the Veteran moved prior to the hearing notification letter being sent.  Consequently, the notification letter was returned.  In April 2011, a letter was sent to the Veteran's updated address asking whether he still wanted a hearing.  No response was received, and the letter was not returned.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for hepatitis C has been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2004 rating action, the RO denied service connection for hepatitis C.  
2.  Evidence received after the March 2004 denial of service connection for hepatitis C relates to an unestablished fact necessary to substantiate the issue of entitlement to service connection for hepatitis C and raises a reasonable possibility of substantiating that underlying issue.  


CONCLUSIONS OF LAW

1.  The RO's March 2004 denial of service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final March 2004 rating decision is new and material, and the claim for service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for hepatitis C, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Veteran was denied service connection for hepatitis C in March 2004 because the evidence did not show that he had a current diagnosis of hepatitis C.  After receiving notice of the March 2004 decision, the Veteran did not initiate an appeal of that denial.  Later, in July 2005, however, he applied to have his claim reopened.  

Relevant evidence of record at the time of the March 2004 rating decision consisted of the Veteran's service treatment records (STRs).  According to his STRs, the Veteran had hepatitis, probably serum, in September 1972.  No post-service treatment records were of record, and the Veteran had failed to report for a scheduled VA examination in August 2003.

Accordingly, at the time of the denial of the claim for service connection for hepatitis C in March 2004, the claims folder contained no competent evidence that the Veteran had hepatitis C.  Thus, the RO, in March 2004, denied the claim of service connection for hepatitis C.  The rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The relevant evidence received since the March 2004 denial consists of service treatment records showing treatment for hepatitis in September 1972, VA treatment records dated from March 2006 to March 2007, a VA examination in July 2005, a fee-based examination in December 2006, and the Veteran's contentions.  The Veteran was diagnosed with hepatitis C at the July 2005 VA examination and the December 2006 examination.  

The Board observes that during the pendency of this appeal, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2010)). 38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives relevant service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2010).

In this case, as noted above, additional service records were received that were in existence but unavailable at the time of the prior final rating decision.  However, such records were not relevant, because the reason for the basis of the final denial was that there was no evidence of a current disability.  Furthermore, at the time of the March 2004 final denial, there were service records available showing a diagnosis of hepatitis.  Thus, the additional service records were cumulative.  Therefore, the Board finds that the provisions of reconsideration do not apply in this case.

However, this newly received evidence does relate to an unestablished fact necessary to reopen the previously denied claim of service connection for a hepatitis C-namely, evidence that the Veteran has a current diagnosis of hepatitis C.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for service connection for hepatitis C, having been received, the appeal is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying service connection claim.  According to a March 2007 treatment record, the Veteran had applied for disability benefits from the Social Security Administration (SSA).  Although the Veteran did specify the reason(s) he sought disability benefits from SSA, because the evidence does not clearly indicate that the disability at issue here-hepatitis C-is not the reason(s) the Veteran applied for SSA benefits, the Board concludes that the records could be potentially relevant.  In other words, absent evidence showing that any SSA records are completely unrelated to the Veteran's hepatitis C, the Board concludes that they could be relevant.  

As the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, as noted above, the Veteran was afforded a VA examination in July 2005.  At that time, his claims file, including his STRs, was not available for review.  The Veteran did report being diagnosed with hepatitis in service.  The examiner provided a negative nexus opinion and further opined that it would be speculative to report that the Veteran's acute hepatitis treated in service was hepatitis C because there were no records to verify the type of hepatitis suffered from in service and no testing available at that time for hepatitis C.  The Board finds that, without reviewing the STRs showing hepatitis C, the July 2005 opinion is inadequate and that a new VA examination is therefore necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, it appears that the Veteran receives continuous treatment from the VA Outpatient Clinic (OPC) in McAllen, Texas.  Thus, pertinent ongoing treatment records, dated from March 2007, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a corrective VCAA notification letter pertaining to the claim for service connection for hepatitis C.  

2.  Obtain and associate with the claims folder the SSA records related to the Veteran's claim for disability benefits.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  After obtaining the appropriate release of information forms where necessary, procure records of hepatitis C treatment that the Veteran has received since March 2007.  The Board is particularly interested in records of treatment that the Veteran may have received from the VA OPC in McAllen, Texas since March 2007.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any hepatitis C that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the report of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed hepatitis C is directly related to his military service.  The examiner should address the in-service diagnosis and treatment for hepatitis.  If the examiner concludes that the in-service hepatitis did not result in any currently-diagnosed hepatitis C, then the examiner should also address whether the Veteran has any residuals from the in-service hepatitis.

5.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issue of entitlement to service connection for hepatitis C.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


